Title: From George Washington to the Pennsylvania Recruiting Officers, 23 February 1778
From: Washington, George
To: Pennsylvania Recruiting Officers



Gentlemen.
Head Quarters Valley Forge 23d Feby 1778

I recd yours of the 18th from Lancaster, in behalf of yourselves and others appointed to superintend the recruiting Service.
If, upon the representation which you intend to make to the Assembly when they meet, you do not get such an allowance as will defray your necessary Expences, it cannot be expected that you will continue upon a service, by which you will be losers. The Bounty of eight dollars for each Recruit would in my opinion be fully sufficient if there was any chance of the Business going on with success. But I fear it will not upon the Terms held forth by this State. I am Gentn Yr most obt Servt

Go: Washington

